November 14, 2008


Mr. James M. Riley Jr.
Coats, Rose, Yale, Ryman & Lee, P.C.
3 East Greenway Plaza, Suite 2000
Houston, TX 77046-0307

Ms. Pamela Stanton Baron
Attorney at Law
P.O. Box 5573
Austin, TX 78763

Mr. Daryl L. Moore
Daryl L. Moore, P.C.
1005 Heights Boulevard
Houston, TX 77008
Mr. Tynan Buthod
Baker & Botts, L.L.P.
910 Louisiana, One Shell Plaza
Houston, TX 77002-4995

Honorable Susan Criss
212th Judicial District
600 59th Street, Rm. 4204
Galveston, TX 77551

RE:   Case Number:  07-0987
      Court of Appeals Number:  01-07-00707-CV
      Trial Court Number:  06CV0113

Style:      IN RE  UNION CARBIDE CORPORATION

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures



|cc:|Ms. M. Karinne McCullough |
|   |Ms. Latonia Renee Wilson  |
|   |Mr. James B. Galbraith    |
|   |Ms. Heather Diane Bradford|
|   |                          |
|   |Mr. Stephen C. Dillard    |
|   |Mr. David A. Oliver Jr.   |
|   |Ms. Sharon Kay Jackson    |
|   |Wendell                   |
|   |Mr. Robert Phillip Scott  |
|   |Mr. Andrew C.             |
|   |Schirrmeister III         |
|   |Ms. Janis Harlan Detloff  |
|   |Mr. Boyd Sommers Hoekel   |
|   |Mr. Roy Tress Atwood      |
|   |Mr. Larry W. Thorpe       |
|   |Mr. Joshua Nathaniel      |
|   |Bowlin                    |
|   |Mr. Charles Stanton Perry |